The majority of the members of this court did not subscribe to the theory of the opinion in State ex rel. Crabb v. Olinger,196 Wash. 308, 82 P.2d 865; two judges concurred in the result; three judges dissented. Subsequently, a majority of this court held in Hoff v. Department of Labor  Industries,198 Wash. 257, 88 P.2d 419, that an employer had an unqualified right to appeal to this court in this class of cases. There must be finality some time. I concur in the opinion of Judge Steinert on the merits. The question of the employer's right of appeal is not now an open one. *Page 304